DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 01/05/2022.
Claims 1-3, 6-15, 18-20, 22 and 25 are pending.
Claims 4-5, 16-17, 21 and 23-24 are cancelled.
Claims 1-2, 9, 18-20 are further amended.
Response to Arguments
Regarding 35 USC 101
Applicant’s argumentsApplicant arguments regarding 35 USC 101, page 6, claims  1-3, 6-15, 18-20, 22 and 25; filed on 0105/2022. Applicant argues that the rejection is moot based on the amendments to the claims.
Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 101, page 6, claims  1-3, 6-15, 18-20, 22 and 25; filed on 0105/2022, have been fully considered and are persuasive.  Applicant has added claim limitation, “the system comprising: memory; and processor” to overcome the 35 USC 101 rejection (regarding software pe se). Therefore, based on the added limitation the 35 USC 101 rejection has been withdrawn.  
Regarding 35 USC 103
Applicant’ Arguments
Applicant arguments regarding 35 USC 103, pages 6-10, claims 1, 18 and 20; filed on 0105/2022. Applicant argues that the prior art of record fails to teach or suggest the claim limitation below:“the system being configured to; acquire control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF”“acquire user plane information from user plane traffic tapped at an access gateway, AGW”“acquire context information from tapped signaling at an Iq interface between the P-CSCF and the AGW”Examiner’s ResponseWith regards to applicant arguments of 35 USC 103, pages 6-10, claims 1, 18 and 20; 0105/2022 have been considered but are not persuasive.
With regards to claim limitation, “acquire control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF”, Sun discloses (¶0002/0051/0052) P-CSCF (Proxy Call Session Control Function) carrying traffic (control plane traffic/signal), plurality monitoring probes implemented at the control plane for capturing/intercepting signalling data generated via control plane. Therefore the Examiner believes that Sun does teach or suggest acquiring/capturing control plane signalling data using monitoring probes (wherein the probe are used to capture/tap information) for intercepting the data at the Proxy Call Session Control Function.
With regards to claim limitation, “acquire user plane information from user plane traffic tapped at an access gateway, AGW”, Sun discloses (¶0048 gateway nodes (at user plane), transports user plane data) a gateway devices implemented at the user plane for transmitting data. Sun further discloses (0052 captured signaling data, user plane (data) monitoring probes) monitoring probes implemented at the user plane are utilized for the purpose of collecting and/or capturing signalling data, wherein the data is associated with user plane traffic. Therefore the Examiner believes that Sun does teach or suggest acquiring user plane data/signals which is transmitted via a gateway node; wherein the data is intercepted via monitoring devices.
With regards to claim limitation, “acquire context information from tapped signaling at an Iq interface between the P-CSCF and the AGW”, Eswara discloses (0064/0065) an Iq interface implemented at the gateway and at the P-CSCF. Eswara also discloses (0027/0061) receiving data (context data/message) collection via monitoring (network performance). Therefore the Examiner believes that Eswara does teach an interface (such an Iq interface) implemented between P-CSCF and using gateway protocols to relay context information/data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, 18, 20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20170214790) in view of Eswara (US20150063346).
As to claim 1, Sun teaches a system for acquiring and correlating session-related information from an Internet Protocol Multimedia Subsystem, IMS, (¶0021 correlating various signaling call flows; ¶0022 VoLTE scheme for providing voice over an LTE system utilizes an IMS; ¶0059 receives the correlated data records)  the system comprising: memory; and processor, the system being configured to; acquire control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF; (¶0002 P-CSCF carrying traffic; ¶0051  Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols; ¶0052 According to an embodiment of the present invention, all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes) acquire user plane information from user plane traffic tapped at an access gateway, AGW; (¶0048 gateway nodes 110 and 112 are in the user plane, and transport IP data traffic between  the UE 102 and other networks such as the IMS 116; ¶0051 Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols; ¶0052  According to an embodiment of the present invention, all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes) and correlate the control plane information and the user plane information acquired for a particular session using the acquired context information.  (¶0052 control plane correlation; all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane and control plane/control plane correlations; ¶0053 correlation data records corresponding to SIP sessions; ¶0058 acquires  the correlated data records). 
Although Sun teaches the system recited above, wherein Sun fails to expressly teach acquire context information from signaling tapped at an Iq interface between the P-CSCF and the AGW.
Eswara, however discloses, acquire context information from tapped signaling at an Iq interface between the P-CSCF and the AGW; (¶0027 monitoring, data collection; ¶0061 sending the H.248 messages, related to Contexts to the PGW; ¶0064 SGW includes Iq protocol interface; ¶0065 P-CSCF also includes an Iq interface to the IMS-AGW). 
Thus given the teachings of Eswara it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Eswara and Sun for receiving information via interface between gateway and network proxy device. One of ordinary skill in the art would be motivated to allow for implementing software defined networking standards. (See Eswara para 0064)
As to claim 2, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, wherein the acquired control plane information comprises at least one of a port and an IP address of the AGW, and the acquired user plane information comprises at least one of a port and an IP address of a user terminal. (¶0052 all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane and control plane/control plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes and the control plane/control plane correlation can use the calling number information as a distribution key. A “Media IP pair” consists of an IP address and a pair of ports).
As to claim 3, the combination of Sun and Eswara teach the system recited in claim 2, wherein Sun further teaches the system of claim 2, wherein the acquired context information establishes a mapping between at least one of the port and the IP address of the AGW, and at least one of the port and the IP address of the user terminal.  (¶0043 GW responds with the context, the IP address and the port number; ¶0058 received routing label based on common attribute IP Port Pair).
As to claim 6, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, wherein the acquired control plane information relates to IMS sessions, the acquired user plane information relates to data flows of the IMS sessions, (¶0002 IP Multimedia Subsystem (IMS), carrying User Plane (UP) traffic ¶0051 Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols; ¶0052  According to an embodiment of the present invention, all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes) and the acquired context information permits (¶0051 Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols) to correlate at least one IMS session and at least one data flow underlying the particular session.  (¶0033 IMS environment; ¶0042 call session; ¶0052 control plane correlation; all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane and control plane/control plane correlations; ¶0053 correlation data records corresponding to SIP sessions; ¶0058 acquires the correlated data records). 
As to claim 7, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, wherein the tapped signalling between the P-CSCF and the AGW relates to setup of the particular session.  (¶0042 call session (e.g., RTP connection) setup; GW; ¶0044 P-CSCF call initiator starts the media flow for this session).
As to claim 8, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, wherein the tapped signalling between the P-CSCF and the AGW conforms to ITU-T H.248.  (¶0040 ITU-T H.248 protocol; set up a call; ¶0051 calls set up via different interfaces and protocols, in accordance with various protocols (such as SIP, RTP and H.248).
As to claim 9, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, wherein the tapped signalling between the P-(¶0029 VoLTE call, P-CSCF, GW; ¶0046 plurality of monitoring probes 202 placed at different monitoring points within the VoLTE network 100 are configured to capture information from each signaling message; data session can be constructed from signaling information transmitted between signaling links within the VoLTE network).  
As to claim 10, the combination of Sun and Eswara teach the system recited in claim 9, wherein Sun further teaches the system of claim 9, wherein the two or more messages comprise one message indicative of at least one of a port and an IP address of a user terminal and another message indicative of at least one of a port and an IP address of an access gateway, AGW, in charge of handling a session for the user terminal. (¶0029 GW, IP address; ¶0043 GW, responds with the context, the IP address and the port number; ¶0051 context messages; ¶0054 Port attribute contained in message).
As to claim 11, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, configured to; continuously evaluate the tapped signalling between the P-CSCF and the AGW in regard to the context information previously acquired for the particular session to update or remove that context information. (¶0041 removing (subtracting) context; ¶0046 monitor signaling exchanges, received information is analyzed).
As to claim 12, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, wherein the acquired session-related information relates to Voice over Internet Protocol sessions or Video over Internet Protocol (¶0002 calls using Voice over Internet Protocol (VoIP), VoIP; ¶0043 receive media session packets).
As to claim 13, the combination of Sun and Eswara teach the system recited in claim 1, wherein Eswara further teaches the system of claim 1, wherein the system is configured to tap the control plane signalling at an Mw interface.  (¶0022 access network via an interface; ¶0023 interface to a Mobility Management Entity (MME) 36 for control plane traffic; ¶0027 monitoring (network) performance; ¶0065 includes an Mw interface).
Thus given the teachings of Eswara it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Eswara and Sun for access network data via Mw interface. One of ordinary skill in the art would be motivated to allow for determining a quality of service. (Eswara para 0034)
As to claim 14, the combination of Sun and Eswara teach the system recited in claim 1, wherein Eswara further teaches the system of claim 1, wherein the system is configured to tap the user plane traffic at an Mb interface.  (¶0022 access network via an interface; ¶0024 user plane, data traffic; ¶0027 monitoring; ¶0040 interfaces to convey different information; ¶0066 Mb interface).
Thus given the teachings of Eswara it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Eswara and Sun for accessing network traffic via interface component. One of ordinary skill in the art would be motivated to allow for initiating SIP registration. (See Eswara para 0031)
As to claim 15, the combination of Sun and Eswara teach the system recited in claim 14, wherein Eswara further teaches the system of claim 14, wherein the Mb interface is located at an (¶0009 Packet Gateway (CMPG) deployed, external Internet Packet Data Network Gateway; ¶0018 Gateways, interface; ¶0022 access network via an interface; ¶0043 IMS-AGW (Access Gateway)).
Thus given the teachings of Eswara it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Eswara and Sun for accessing network traffic via interface component. One of ordinary skill in the art would be motivated to allow for generating context requests. (See Eswara para 0054)
As to claim 18, Sun teaches a network monitoring system comprising: a system for acquiring and correlating session-related information from an Internet Protocol Multimedia Subsystem, IMS, (¶0021 correlating various signaling call flows; ¶0022 VoLTE scheme for providing voice over an LTE system utilizes an IMS; ¶0059 receives the correlated data records)  the system comprising memory; and processor, the system being configured to: acquire control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF; (¶0002 P-CSCF carrying traffic; ¶0051 Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols; ¶0052 According to an embodiment of the present invention, all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes) acquire user plane information from user plane traffic tapped at an access gateway, AGW;  (¶0048 gateway nodes 110 and 112 are in the user plane, and transport IP data traffic between  the UE 102 and other networks such as the IMS 116; ¶0051 Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols; ¶0052 According to an embodiment of the present invention, all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes) and correlate the control plane information and the user plane information acquired for a particular session using the acquired context information, (¶0052 control plane correlation; all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane and control plane/control plane correlations; ¶0053 correlation data records corresponding to SIP sessions ¶0058 acquires the correlated data records) wherein the system is configured to perform correlations for multiple sessions; and a network analytics component is configured to individually analyze each of the multiple sessions based on the associated correlation.  (¶0048 data records analyzed by the correlation engine; ¶0049 plurality data records, at different monitoring; ¶0053 correlation data records corresponding to SIP sessions). 
Although Sun teaches the system recited above, wherein Sun fails to expressly teach acquire context information from tapped signaling at an IQ interface between the P-CSCF and the AGW.
Eswara, however discloses, acquire context information from signaling tapped at an IQ interface between the P-CSCF and the AGW; (¶0027 monitoring, data collection; ¶0061 sending the H.248 messages, related to Contexts to the PGW; ¶0064 SGW includes Iq protocol interface; ¶0065 P-CSCF also includes an Iq interface to the IMS-AGW).
Thus given the teachings of Eswara it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Eswara and Sun for or receiving information via interface between gateway and network proxy device. One of ordinary skill in the art would be motivated to allow for establishing secure associations between network components. (See Eswara para 0032)
As to claim 20, Sun teaches a method of acquiring and correlating session-related information from an Internet Protocol Multimedia Subsystem, IMS, (¶0021 correlating various signaling call flows; ¶0022 VoLTE scheme for providing voice over an LTE system utilizes an IMS; ¶0059 receives the correlated data records) the method comprising: acquiring  control plane information from control plane signalling tapped at a Proxy Call Session Control Function, P-CSCF; (¶0002 P-CSCF carrying traffic; ¶0051 Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols; ¶0052 According to an embodiment of the present invention, all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes) acquiring user plane information from user plane traffic tapped at an access gateway, AGW; (¶0048 gateway nodes 110 and 112 are in the user plane, and transport IP data traffic between  the UE 102 and other networks such as the IMS 116; ¶0051 Referring now to FIG. 4, there are shown exemplary steps performed by a plurality of monitoring probes 202 coupled to various VoLTE network interfaces and placed at different monitoring points. According to an embodiment of the present invention, at step 402, the plurality of monitoring probes 202 generate a plurality of data records 324, 334 for captured signaling data related to SIP, RTP and H.248 signaling protocols; ¶0052  According to an embodiment of the present invention, all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane correlations where the control plane/user plane correlation can use the “Media IP Pair” attributes for correlation purposes) and correlating the acquired control plane information and the acquired user plane information for a particular session using the acquired context information.  (¶0052 control plane correlation; all the correlations performed collectively by the plurality of monitoring probes 202 and by various components of the correlation engine 134 can be seen as a sequence of control plane/user plane and control plane/control plane correlations; ¶0053 correlation data records corresponding to SIP sessions; ¶0058 acquires  the correlated data records). 
Although Sun teaches the system recited above, wherein Sun fails to expressly teach acquiring context information from signalling tapped at an IQ interface between the P-CSCF and the AGW.
Eswara, however discloses, acquiring context information from tapped signalling at an IQ interface between the P-CSCF and the AGW; (¶0027 monitoring, data collection; ¶0061 sending the H.248 messages, related to Contexts to the PGW; ¶0064 SGW includes Iq protocol interface; ¶0065 P-CSCF also includes an Iq interface to the IMS-AGW).
Thus given the teachings of Eswara it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Eswara and Sun for or receiving information via interface between gateway and network proxy device. One of ordinary skill in the art would be motivated to allow for submitting a request to access context data. (See Eswara para 0054)
As to claim 22, the combination of Sun and Eswara teach the method recited in claim 20, wherein Sun further teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising code portions which, when executed by one or more processing devices, cause the one or more processing devices to carry out the method according to claim 20.  (¶0062 computer readable storage medium store a program for use by or in connection with an instruction execution system, apparatus, or device).
As to claim 25, the combination of Sun and Eswara teach the system recited in claim 1, wherein Sun further teaches the system of claim 1, wherein the P-CSCF and the AGW are co-located at a single IMS site. (¶0025 include a Mobility Management Entity (MME) 108, one or more Serving Gateways (SGW) 110 and Packet data network Gateways (PGW); ¶0028 IMS 116 includes a P-CSCF).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US20170214790) in view of Eswara (US20150063346) and in further view of Bath (US20180089328).
As to claim 19, the combination of Sun and Eswara teach the system recited in claim 18, wherein the combination of Sun and Eswara fail to expressly teach The network monitoring system of claim 18, wherein the network analytics component is configured to one or more of: determine one or more key performance indicators of the network based on the correlated information; maintain one or more statistical counters based on the correlated information; perform root-cause analysis based on the correlated information; and generate event data based on the correlated information.  
Bath, however discloses, the network monitoring system of claim 18, wherein the network analytics component is configured to perform one or more of the following: determining one or more key performance indicators of a network based on the correlated information; (¶0114 monitoring network traffic; ¶0209 discovering key indicators; ¶0248 One or more Key Performance Indicators; ¶0286 perform monitoring based on large volumes of metrics data correlated; ¶0402 analysis component,  perform statistical analyses of the  data based on advanced analytics) maintain one or more statistical counters based on the correlated information; perform root-cause analysis based on the correlated information; and generating event data based on the correlated information.  (¶0253 event data generated; ¶0276 Stats collector, including counters; ¶0285 perform root cause analysis; ¶0286 performing monitoring, diagnose root cause of performance problems based on large volumes of metrics data correlated; ¶0325 data of the events based on the criteria and correlate the extracted field values and the search query results to obtain correlation results).
Thus given the teachings of Eswara it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Eswara and Sun for performing root cause analysis on network performance and determining key performance indicators. One of ordinary skill in the art would be motivated to allow for enhance the network operations using machine learning techniques. (See Bath para 0264)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454